Citation Nr: 0514638	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  99-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, formerly diagnosed as dysthymia, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from August 1976 to November 
1977, and was a subsequent member of the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The veteran's claim was previously before the Board, and in a 
July 2001 remand it was returned to the RO for additional 
development.  That development was completed.  In a February 
2003 decision, the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
schizoaffective disorder, formerly diagnosed as dysthymia.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2003 
Order, the Court vacated the Board's decision and remanded 
the claim back to the Board with instructions that it 
readjudicate the claim in accordance with the parties' Joint 
Motion for Remand (Joint Motion).  The claim was again 
remanded to the RO in April 2004 for additional development.  
That development has been completed, and the claim is once 
again before the Board for appellate review.


FINDING OF FACT

The medical and other evidence of record has not demonstrated 
that the veteran's schizoaffective disorder, formerly 
diagnosed as dysthymia, is manifested by more than 
occupational and social impairment with reduced reliability 
and productivity. 


CONCLUSION OF LAW

The schedular criteria for a rating evaluation in excess of 
50 percent for schizoaffective disorder, formerly diagnosed 
as dysthymia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9405 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 1999 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 1999 statement of the case and 
supplemental statements of the case issued in April 2001, May 
2002, January 2005 and February 2005, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  

In a May 2004 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  He was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment reports have been received, as have 
VA outpatient treatment and examination records.  In 
statements submitted in November 2003, March 2004, November 
2004, and February 2005, the veteran indicated that he had no 
additional evidence to submit in support of his claim. 

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the February 1999 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until May 2004.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in May 
2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in May 2004 was not given 
prior to the February 1999 RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
January and February 2005 supplemental statements of the case 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private 
treatment records; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran is currently assigned a 50 percent disability 
rating for schizoaffective disorder, formerly diagnosed as 
dysthymia under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9405 (2004).  The veteran now contends that 
his schizoaffective disorder is more disabling than 
previously evaluated, and he has appealed for an increased 
rating.  

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9405 (2004). 

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment of Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 and 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV at 
47.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Applying the above criteria to the facts in this case, the 
Board finds that a preponderance of the evidence is against 
an initial rating in excess of 50 percent for the veteran's 
service-connected schizoaffective disorder, formerly 
diagnosed as dysthymia.  

During VA treatment in January and February 1998, the veteran 
complained of marital problems and reported having paranoid 
thoughts.  On examination, his demeanor was slightly down and 
anxious.  His memory appeared adequate though his insight and 
judgment were limited.  He denied hallucinations but appeared 
to have grandiose ideas, racing thoughts, flight of ideas, 
restlessness, and rapid, loud, circumstantial speech.  He was 
ultimately diagnosed with schizoaffective disorder and 
assigned a GAF score of 55.  A separate notation indicated 
that his GAF score ranged from 55 to 60.  

The veteran's August 1998 VA examination report noted that 
the veteran's marriage was in constant turmoil and that his 
depression and irritability interfered with his relationships 
in general.  He indicated a dislike for crowds and it was 
noted that he had some decline in social functioning over the 
prior 3 years.  Occupationally, the veteran had not been 
employed fulltime since the mid-1980s and it was noted that 
he had a significant and serious degree of impairment in his 
occupational/industrial functioning due to psychological 
causes.  Objectively, he was oriented, though his attention 
and concentration was reduced.  His memory was low average 
and he denied hallucinations and suicidal ideations, though 
he admitted to some homicidal fantasies.  His social judgment 
was impaired and impulse controls were limited.  The examiner 
indicated that the veteran's level of functioning had 
probably declined somewhat due to the additional stresses of 
a failing marriage and the demands for parenthood.  The 
examiner rendered an Axis I diagnosis of dysthymic disorder, 
alcohol abuse, and marijuana abuse; and an Axis II diagnosis 
of schizotypal personality disorder.  The examiner also 
provided a GAF score of 45 for dysthymia and a GAF score of 
40 for his symptomatology overall. 

In a November 1999 report from A.E., M.S., it was noted that 
the veteran was observed in a "depressed state," and that 
his personal hygiene appeared neglected.  He also appeared to 
have a low level of energy and a high level of agitation.  

During VA treatment From June to September 2000, the veteran 
was seen for depression and paranoia.  At that time, the 
veteran indicated that he no longer wanted to take 
psychiatric medication.  He indicated that he only wanted to 
continue taking medication for his anxiety.  The veteran was 
instructed that if he stopped taking medications, his 
symptoms would occur.  On examination he was alert, coherent, 
and oriented, and his mood was neutral.  He exhibited no 
thoughts of harming himself or others.  He denied 
hallucinations and paranoid thoughts, and his memory was 
noted as being "adequate."  In September 2000, the 
veteran's judgment and impulse control appeared "poor" and 
he showed some evidence of paranoid ideation, though he 
denied suicidal or homicidal thoughts.  He indicated that he 
was not taking his prescribed medications and did not appear 
interested in resuming psychotropic treatment.  

February 2001 treatment records from M.M., D.O., indicated 
that the veteran was agitated due to marital problems and 
prescribed Xanax.  He was considered alert and coordinated 
enough for driving, and was told to seek follow-up treatment 
at VA.  A possible history of psychosis was found.

At his March 2001 VA examination, the veteran was oriented, 
though grandiose and tangential.  In addition, his affect was 
elevated and irritable, and his speech was loud and 
pressured.  He denied homicidal or suicidal ideations, panic 
attacks, and ritualistic behavior.  It was noted that his 
intellectual and memory functioning were of average range, 
though his concentration and attention were moderately 
impaired due to his psychosis and mania.  The examiner 
indicated that he was capable of all the basic activities of 
daily living.  The examiner rendered an Axis I diagnosis of 
schizoaffective disorder and polysubstance abuse in partial 
remission, and an Axis II diagnosis of personality disorder 
not otherwise specified.  He gave a GAF score of 60 for the 
veteran's service-connected disorder.  The examiner assigned 
a GAF score of 45 for his all of his disorders together.  The 
examiners indicated that the distinction in the two GAF 
scores reflected the moderate level of impairment in 
occupational and social functioning and the moderate level of 
symptom severity due to schizoaffective disorder alone.  The 
more serious level of impairment reflected by the overall GAF 
score was due to the additional impairment caused by the 
personality disorder and the substance abuse over the years.  

During VA outpatient treatment in May 2001, it was noted that 
the veteran was working part-time at the post office.  His 
mood was neutral and he denied hallucinations and paranoid 
thoughts.  His memory was also intact and his judgment was 
fair, thought his insight was limited.  In September 2001, 
some of his responses seemed incoherent and irrelevant, and 
he appeared paranoid and grandiose at times.  In March and 
September 2002, he was assigned a GAF score of 58.  The 
veteran was again assigned a GAF score of 58 in April 2003 
and June 2004. 

The veteran's schizoaffective disorder symptoms, as reflected 
in the objective medical findings of record, show 
occupational and social impairment with reduced reliability 
and productivity.  The objective medical evidence of record 
has not shown that the veteran has occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  As 
such, a rating in excess of 50 percent is not warranted at 
this time.  

Although the veteran has been found to have some of the 
criteria contemplated for the next higher disability rating 
of 70 percent, such as deficiencies in judgment, thinking, 
and impaired impulse control, the evidence has not shown the 
presence of symptoms such as suicidal ideation, obsessional 
rituals, speech that is intermittently illogical, obscure, or 
irrelevant, spatial disorientation, or near continuous panic 
affecting the ability to function independently.  On the 
contrary, during VA outpatient treatment and examinations 
from 1998 to 2001, the veteran continuously denied suicidal 
ideations, panic, and obsessional rituals.  The March 2001 VA 
examiners specifically stated that the veteran was capable of 
all basic activities of daily living.  In addition, he had no 
homicidal or suicidal ideations, panic attacks, or 
ritualistic behavior.  Moreover, it was noted that the 
veteran's concentration and attention were only 
"moderately" impaired.  Further, while the November 1999 
report from A.E., M.S. noted that the veteran's personal 
hygiene appeared neglected, that is the only report to 
include such a statement.  

Furthermore, the GAF scores assigned to the veteran's 
schizoaffective disorder reflect "moderate" impairment.  In 
January and February 1998, the veteran was assigned GAF 
scores ranging from 55 to 60.  In August 1998, the veteran 
was assigned a GAF score of 45 for his dysthymic disorder.  
In March 2001, the VA examiner stated that the GAF score for 
the veteran's schizoaffective disorder was 60.  He also noted 
that overall, the veteran would receive a GAF score of 45.  
He explained his findings by stating that the distinction in 
the two GAF scores reflected the moderate level of impairment 
in occupational and social functioning and the moderate level 
of symptom severity due to schizoaffective disorder alone.  
The more serious level of impairment reflected by the overall 
GAF score was due to the additional impairment caused by the 
personality disorder and the substance abuse over the years.  
In this regard, the Board notes that in Mittleider v. West, 
11 Vet. App. 181 (1998), the Court held that VA regulations 
require that, unless the symptoms and/or degree of impairment 
due to a veteran's service-connected psychiatric disability, 
here schizoaffective disorder, can be distinguished from any 
other diagnosed psychiatric disorders, e.g., personality 
disorder and history of substance abuse, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  In 
this case, however, the VA examiner clearly was able to 
assess the level of impairment due solely to the service-
connected psychiatric disorder and distinguish that 
impairment from impairment of functioning due to other 
nonservice-connected conditions.  Finally, during VA 
outpatient treatment from March 2002 to June 2004, the 
veteran was assigned a GAF score of 58.  The Board finds that 
the majority of the veteran's assigned GAF scores reflect 
moderate impairment.  Such findings are consistent with the 
50 percent evaluation that has been assigned.  

Thus, after a careful review of the record, the Board finds 
that the veteran's schizoaffective disorder, formerly 
diagnosed as dysthymia, is not of such severity as to warrant 
a 70 percent disability rating under the provisions of 
Diagnostic Code 9405 (2004), and that a preponderance of the 
evidence is against the veteran's claim.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2003).




ORDER

A rating in excess of 50 percent for schizoaffective 
disorder, formerly diagnosed as dysthymia, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


